                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ROOSEVELT SIMMONS,                          )    CIVIL ACTION NO. 3:16-cv-1083
             Plaintiff                      )
                                            )    (MUNLEY, D.J.)
      v.                                    )
                                            )    (ARBUCKLE, M.J.)
WARDEN C. MAIORANA, et al.,                 )
             Defendants                     )
                      REPORT & RECOMMENDATION
                     Defendants’ Motion to Dismiss (Doc. 20)

      On June 6, 2016, Roosevelt Simmons (“Plaintiff”) a former inmate who was

housed at United States Penitentiary (“USP”) Canaan, in Waymart, Pennsylvania

initiated this pro se civil action against the following defendants: Warden C.

Maiorana; Associate Warden Jared Rardin; and Former Warden J. Ray Ormond,

(collectively “Defendants”). (Doc. 1).

      Presently before the Court is a Motion to Dismiss, filed by Defendants.

(Doc. 20). After receiving extensions of time and leave to exceed the page limit,

Defendants filed a Brief in Support of their Motion to Dismiss. (Doc. 27). On

December 7, 2018, the Court issued an Order advising Plaintiff of his obligation to

file a brief in opposition to Defendants’ Motion. (Doc. 26). On December 17,

2018, the Court issued a second Order, granting Plaintiff until January 8, 2019 to

respond to Defendants’ Motion. (Doc. 29).

      Defendants in this case are federal actors. Therefore, their interests are being

represented by the United States Attorney’s Office of the Middle District of

                                         Page 1 of 37
Pennsylvania (“U.S. Attorney’s Office”). On December 27, 2018, an Order was

issued staying all deadlines in cases where a party’s interests were being

represented by the U.S. Attorney’s Office due to a lack of appropriations. The

deadlines in Plaintiff’s case were stayed pursuant to this Order. On January 30,

2019, the stay was lifted. The deadlines in each pending case were extended thirty-

four days. Therefore, Plaintiff’s brief in opposition, originally due on January 8,

2019, was due on February 21, 2019.

      To date, Plaintiff has not filed a brief in opposition. Accordingly, it is

RECOMMENDED that:

      (1)    Plaintiff’s Complaint be DISMISSED pursuant to Rule 41(b) of the
            Federal Rules of Civil Procedure, without further leave to amend; or
            in the alternative,
      (2)   Defendants’ Motion to Dismiss (Doc. 20) be granted.
I.    FACTUAL BACKGROUND & PROCEDURAL HISTORY

      On June 6, 2016, Plaintiff initiated this Bivens lawsuit against Warden C.

Maiorana (Warden of USP Canaan), Jared Rardin (Associate Warden at USP

Canaan), and J. Ray Ormond (former Warden of USP McCreary) by filing a

Complaint (Doc. 1), Memorandum of Law (Doc. 2), and Exhibits (Doc. 5). As

noted by Defendants, Plaintiff’s Complaint (Doc. 1) and Memorandum of Law are

“rambling,” “laced with legal argument,” and reference the First, Fourth, Fifth,

Eighth, and Fourteenth Amendments, as well as the Administrative Procedures



                                      Page 2 of 37
Act. (Doc. 27, p. 10). As relief, Plaintiff requests $200,000.00 in compensatory

damages. (Doc. 1, p. 3).

      On November 19, 2018, Defendants filed a Motion to Dismiss. (Doc. 20).

On December 7, 2018, after being granted an extension of time, Defendants filed a

Brief in Support. (Doc. 27). To date, Plaintiff has not filed a brief in opposition.

      I have addressed Plaintiff’s allegations in sections in an attempt to discern

the nature of his claims.

      A.     PLAINTIFF’S CIVIL LAWSUITS PENDING DURING THE RELEVANT PERIOD

      In his Complaint (Doc. 1) and Memorandum (Doc. 2), Plaintiff references

three pending lawsuits that were affected by his lack of access to stamps. The

Procedural history and resolution of these lawsuits is summarized below.

             1.     Simmons v. USA, No. 5:11-CV-0057 (N.D. W.Va.)

      In 2011, Plaintiff filed a motion to vacate, set aside or correct his sentence in

the United States District Court for the Northern District of Virginia. See Simmons

v. USA, 5:11-CV-0057 (N.D. W.Va.). In May of 2014, Plaintiff’s Motion to vacate,

set aside or correct his sentence was denied by the District Court. Simmons v. USA,

No. 5:11-CV-0057, ECF Doc. No. 12 (N.D. W.Va. May 28, 2014). On June 9,

2014, Plaintiff filed a Notice of appeal. Simmons v. USA, No. 5:11-CV-0057, ECF

Doc. No. 15 (N.D. W.Va. June 9, 2014).




                                        Page 3 of 37
      On October 24, 2014, the Fourth Circuit Court of Appeals declined to issue a

certificate of appealability in Plaintiff’s case and dismissed his appeal. U.S. v.

Simmons, No. 14-6877, ECF Doc. No. 8 (4th Cir. Oct. 24, 2014). Plaintiff argues

that he planned to either file a motion for reconsideration or appeal the Fourth

Circuit’s decision dismissing his appeal to the Supreme Court of the United States

but was unable to do so because he did not have access to postage stamps.

             2.    Simmons v. Staff at USP-Coleman, No. 5:12-CV-0315 (M.D.
                   Fla.)

      On May 1, 2012, Plaintiff filed a Complaint in the Middle District of

Pennsylvania—later transferred to the Middle District of Florida—alleging that

certain staff members at USP Coleman illegally collected Plaintiff’s DNA. (Doc.

1). On December 11, 2012, Defendants filed a Motion to Dismiss Plaintiff’s

Complaint. (Doc. 29). On July 8, 2013, the Court granted Defendants’ Motion and

dismissed Plaintiff’s Complaint with prejudice. (Doc. 36).

      On July 22, 2013, Plaintiff filed a Notice of Appeal. (Doc. 38). On August

14, 2014, the Eleventh Circuit issued an Opinion affirming the District Court’s

decision. (Doc. 41). On September 8, 2014, Plaintiff filed a petition for rehearing.

Simmons v. K. Cimock, No. 13-13392 (11th Cir.). On October 21, 2014, the

Eleventh Circuit Court of Appeals denied Plaintiff’s petition for rehearing. Id.

             3.    Simmons v. Ebbert, No. 3:14-CV-1422 (M.D. Pa.)




                                       Page 4 of 37
       On July 24, 2014, Plaintiff filed a § 2241 Petition in the United States

District Court for the Middle District of Pennsylvania in which he argued that the

BOP erred when it determined that Plaintiff’s conviction precluded him from

participation in, and early release upon completion of, the prison’s 500-hour

Residential Drug Abuse Program. Simmons v. Ebbert, No. 3:14-CV-1422, ECF

Doc. 1 (M.D. Pa. July 24, 2014). On December 4, 2015, U.S. Magistrate Judge

Karoline Mehalchick issued a Report recommending that the Petition be dismissed.

Simmons v. Ebbert, No. 3:14-CV-1422, ECF Doc. 15 (M.D. Pa. July 24, 2014).

Plaintiff filed objections in February and March of 2016. Simmons v. Ebbert, No.

3:14-CV-1422, ECF Docs. 18, 20 (M.D. Pa.). On April 18, 2016, U.S. District

Judge James M. Munley issued a Memorandum and Opinion adopting Magistrate

Judge Mehalchick’s recommendation. Simmons v. Ebbert, No. 3:14-CV-1422, ECF

Docs. 21, 22 (M.D. Pa. Apr. 18, 2016).

       Plaintiff did not file an appeal.

       B.     PLACEMENT IN THE SHU AT USP COLEMAN

       Plaintiff alleges that he was placed in the SHU at USP Coleman in

retaliation for filing a lawsuit against the staff at USP Coleman. Specifically,

Plaintiff alleges:

       Because Petitioner had challenged the       early taken of his DNA, in
       violation of the BOP-Policy, while           Petitioner was on appeal
       proceedings challenging his conviction.     Petitioner had know problem
       giving his DNA sample as long as it         was in the “constitutionally


                                           Page 5 of 37
      established time frames.” The staff at Colemen-2 wanted the sample
      now, in violation. Petitioner started the remedy process, alleging a
      lawsuit against executive staff. Petitioner was placed in a (S.I.S.)
      special investigation service, investigation, put in the (SHU) Special
      Housing Unit, locked down 24-hours a day, 20-days later transferred
      to USP-Canaan.

(Doc. 2, p. 17) (spelling and grammatical errors in original).

      C.     PARTICIPATION IN THE INMATE FINANCIAL RESPONSIBILITY PROGRAM

      Plaintiff alleges that when he arrived at USP Canaan, he was given the

choice to participate in the inmate financial responsibility program. 1 Plaintiff chose

not to participate and was placed in “FRP Refuse” status. Inmates who refuse to

participate in the financial responsibility program are denied certain privileges,

including, but not limited to no performance pay above the maintenance pay level,

a monthly spending limit, and being quartered in the lowest housing status. See 28

C.F.R. § 545.11(d).

      Plaintiff alleges:

      On arrival at USP-Canaan, Petitioner continued the Administrative
      Remedy process on the lawsuit, his post-conviction relief, and a
      number of other remedies. As stated in a “retaliatory conspiracy.” I
      was place [sic] in (FRP) refuse status, (which is voluntary) financial
      responsibility program. I did not volunteer for! As a result, I was
      scores as a high security with in custody, denied to go to a (F.C.I.)
      Med. Institution, I was scored as poor living skills, “and inmates in

1
  As explained by the Third Circuit in McGee v. Martinez, “[t]he IFRP is meant to
“encourage[] each sentenced inmate to meet his or her legitimate financial
obligations.” 28 C.F.R. § 545.10. Those financial obligations generally consist of a
fine, an order for restitution, and/or a special assessment imposed as part of a
criminal judgment.” 627 F.3d 933, 936 (3d Cir. 2010).

                                        Page 6 of 37
      FRP-Refuse will be scores with -0 points regardless of any other
      program achievements.” And I was payed $5.25 a month, force to
      work for $5.25 a month and if I did not I was told I would be put in
      solitary-confinement, the (SHU) for not programming. The same
      programs, regardless of any other programs achievements, scored with
      -0 points.

(Doc. 2, p. 17). Plaintiff also alleges that he was kept in this program from 2011 to

2015 as a punishment. (Doc. 2, p. 22).

      D.     PLAINTIFF’S ACCESS TO POSTAGE STAMPS IN 2014 AT USP CANAAN

      On August 25, 2014, Plaintiff was given the following letter from Associate

Warden G. Miller:

      It has recently come to my attention that you have incurred a
      significant debt with the institution. This debt was partly incurred due
      to staff providing you additional stamps and copies for
      correspondence at your request. As you know, pursuant to program
      statement 5265.14, Correspondence, postage charges are the
      responsibility of the inmate.

      As of the date of this letter, staff will be directed to no longer provide
      you with additional postage or copies upon your request. From this
      point forward you will be provided with five postage stamps each
      week for the specific purpose of legal and/or Administrative remedy
      filings.

(Doc. 5, p. 36).




                                         Page 7 of 37
       Plaintiff alleges that as of that date he was “right in the middle of post-

conviction appeals.” Plaintiff does not provide a case name or number of the

appeal at issue. 2

       On September 17, 2014, Plaintiff filed a “BP-9” also known as a “Request

for Administrative Remedy to address this issue. (Doc. 2, p. 35). In this remedy,

Plaintiff requested clarification as to Program Statement No. 5265.14. Plaintiff

expressed the position that this policy “does not state if an inmate incurred a

significant debt, he will not receive legal postage or copies.” (Doc. 5, p. 38). The

exhibits filed by Plaintiff include a response to a request for an Administrative

Remedy, received by Warden Ebbert’s office on September 17, 2014. Id. Warden

Ebbert construed Plaintiff request for administrative remedy as a request for

clarification of Program Statement No. 5265.14. Warden Ebbert responded:

       Program Statement 5265.14, Correspondence, states, “An inmate who
       has neither funds nor sufficient postage and who wishes to mail legal
       mail (includes courts and attorneys) or Administrative Remedy forms
       will be provided the postage stamps for such mailing. To prevent
       abuses of this provision, the Warden may impose restrictions on the
       free legal administrative remedy mailings. To prevent abuse of Bureau
       directives regarding the purchase of postage, Wardens will provide an
       inmate who has neither the funds no postage up to five postage stamps
       (denominations for first-class, domestic, 1-ounce mailing) or the

2
  I reasonably infer that he is referring to his § 2255 Petition. Review of the Fourth
Circuit docket associated with this case reveals that, Plaintiff filed his appellate
brief on July 10, 2014, Plaintiff filed a request for a file-stamped copy of his brief
on August 19, 2014. US v. Simmons, No. 14-6877 (4th Cir.). Plaintiff did not
make, and the Court did not require, any further briefing in this case before it
issued its decision in October 2014. Id

                                       Page 8 of 37
         equivalent each week, for legal mail or Administrative Remedy
         filing.” A review of this matter revealed in accordance with Program
         Statement 5264.14, Correspondence, staff utilize sound correctional
         practices in assessing your requests for indigent postage stamps and
         photo copies.

Id.

         Plaintiff argues that this response is “incomplete” and has attached an

excerpt of Program Statement No. 5265.14. (Doc. 5, p. 37). I infer that Plaintiff

argues that, to the extent his postage needs exceed five stamps per week, he should

be permitted to obtain as many government-paid postage stamps as necessary using

a BP-199 reimbursement form. It appears that Plaintiff was not able to resolve

these issues with Warden Ebbert.

         On or around November 2014, a new Warden—Warden C. Maiorana

(“Defendant Maiorana”)—was assigned to USP Canaan. Plaintiff alleges that in

November 2014 he filed a “Request to Staff” about his need for more postage

stamps and addressed it to Defendant Maiorana. Plaintiff’s written request is not

among the documents provided. However, in his response, Defendant Maiorana

wrote:

         An initial review into this matter revealed you were given 15 indigent
         postage stamps for the month of November 2014, and a total of 900
         indigent postage stamps beginning July 1, 2014, through November
         20, 2014. A review of Program Statement 5265.14, Correspondence,
         reveals, “An inmate who has neither funds nor sufficient postage and
         who wishes to mail legal mail (includes courts and attorneys) or
         Administrative Remedy forms will be provided the postage stamps for
         such mailing. To prevent abuses of this provision, the Warden may

                                        Page 9 of 37
      impose restrictions on the free legal and Administrative Remedy
      mailings. To prevent abuse of Bureau directives regarding purchase of
      postage, Wardens will provide an inmate who has neither funds no
      postage up to five postage stamps (denominations for first-class,
      domestic, 1-ounce mailing) or the equivalent each week, for legal mail
      or Administrative Remedy filing.” Accordingly, staff will continue to
      utilize sound correctional practices in assessing your requests for
      indigent postage stamps and photo copies.

(Doc. 5, p. 39).

      On November 24, 2014, Plaintiff attempted to informally resolve his need

for more postage stamps. (Doc. 5, p. 20). In response, Plaintiff was advised that

Staff had been directed to no longer provide him with copies or postage at his

request, and that he would be provided with five stamps per week. (Doc. 5, p. 21).

Plaintiff was also advised that his requests for legal copies would be determined on

a case-by case basis. Id. Plaintiff requested a BP-9 to file a formal Administrative

Remedy Request. Id. Plaintiff alleges that he filed the BP-9 on December 15, 2014.

(Doc. 2, p. 10); see also (Doc. 5, p. 18) (Plaintiff’s BP-9, Administrative Remedy

No. 804801-F1). On December 23, 2014, Defendant Maiorana denied Plaintiff’s

request for an Administrative Remedy, once again explaining that Plaintiff would

be limited to five government-paid postage stamps per week. (Doc. 5, p. 40).

      As a result of these actions, Petitioner alleges that Defendants Maiorana, and

Rardin have “violated Petitioner’s constitutional rights of access to court in

appealing ‘post-conviction relief’ as well as exhaustion of a number of

administrative remedies seeking formal review of issues relating to aspect of his

                                      Page 10 of 37
incarceration, such as good conduct time not given, medical issues, as well as

disciplinary punishment, all issues of constitutional argumentation under the due

process clause.” (Doc. 2, p. 14).

       E.    AMOUNT OF DEBT OWED BY PLAINTIFF

       One of the exhibits filed with Plaintiff’s Complaint is an institutional

response to a Request for Administrative Remedy filed on July 3, 2015. (Doc. 5, p.

47). In his request, Plaintiff asked to know the amount he currently owed to the

government, and for an explanation of the policy that governs his indebtedness. Id.

On July 15, 2015, Defendant Maiorana provided the following response:

       A review was conducted in this matter and revealed that as of July 10,
       2015, you owe the government $5,377.22. The policy which covers
       debt recovery is Program States 4500.11 Trust Fund/Deposit Fund
       Manual, and Program Statement 2013.02 Financial Management -
       Debt Management.

Id. I infer that a “hold” or encumbrance on Plaintiff’s available account balance for

some amount. It is not clear if a hold has been placed on the account for the full

$5,377.22.

       Plaintiff alleges that “the institution claims the debt is at 5,377.22. Petitioner

disputes this amount and is in the administrative process to resolve this issue.

Plaintiff also alleges:

       Petitioner begun to challenge the alleged debt as significant, in the
       response from Warden C. Maiorana, claimed I owed the Government
       5,377.22 was insane, false, inaccurate, inadvertent error. As the
       Petitioner, I have never received 5,377.22 in postage or copies at most


                                        Page 11 of 37
      maybe $1,500. Counting (Petition court cost, $350.00, $350.00,
      $450.00= $1,159.00, for a total of $2,650.00). As proof Petitioner
      challenges the prison staff to produce the (BP-199, forms) request for
      withdrawn of inmate’s personal funds, a green form. Which the
      inmate himself will fill-out, print inmate name and signature and
      purpose. I personally would print the date if filled-out the document
      just for these reasons. NOTE: to the court of the United States
      Department of Justice, Federal Bureau of Prisons, DO NOT
      PHOTOCOPY at the top right of the BP-199.045 green form. This is
      strategic to the prison officials in cases such as this to prevent an
      inmate proof of what he may really owe as to the truth, by law. I have
      provided a copy to the court in the challenge to prison staff to produce
      these signed forms (by Petitioner) adding-up to the sum alleged.

(Doc. 2, p. 18) (capitalization in original).

      F.     ENCUMBERED FUNDS & INDIGENCY

      On June 9, 2015, Defendant Maiorana received a Request for Administrative

Remedy filed by Plaintiff. (Doc. 5, p. 45). In this request, Plaintiff asked to spend

his encumbered funds for postage stamps, legal mail/copies, over the counter

medications and costs associated with obtaining his social security card and birth

certificate. Id. In response, Defendant Maiorana wrote:

      A review was conducted in this matter and revealed this issue was
      addressed on your Inmate Request to Staff,” dated March 23, 2015.
      Indigent status would indicate you have not had a balance of $6.00 or
      more for the past thirty (30) days. A review of your TRUFACS
      inmate account balance, performed on June 18, 2015, revealed a
      current balance of $28.25 and the last 6 month deposits at $15.87.
      Therefore you are not indigent. The government will not take partial
      payment on a debt therefore you must pay the debt in full to have the
      encumbrance removed. If you stop generating debt, you have enough
      income to have the encumbrance removed.

Id.


                                        Page 12 of 37
      Plaintiff alleges that his account balance of $28.25 was encumbered funds,

and that he essentially had no access to any funds due to his encumbered debt.

(Doc. 2, p. 16). Plaintiff argues that, even though his account balance was $6.00 or

more, he should have been considered as an “indigent inmate” because he had no

access to funds. Id. In his memorandum, Plaintiff contends:

      This was all in retaliatory conspiracy that started in USP-Coleman-2,
      following Petitioner in and through his central file. To monitor,
      impede, obstruct, to prevent, avert and hinder Petitioner’s access to
      the court. Because Petitioner had challenged the early taken [sic] of
      his DNA, in violation of BOP-Policy, which Petitioner was on appeal
      proceedings challenging his conviction.

(Doc. 2, p. 17). I note however, that Simmons v. USP-Coleman, the case involving

the taking of a DNA sample, had been closed in October 2014—well before his

June 2015 Administrative Remedy request was filed.

      G.     2015 DISCIPLINARY ACTION AT USP CANAAN

      Plaintiff alleges that a false incident report was issued by Defendants. He

does not say which Defendants were involved, what prison, or what date it was

issued. (Doc. 2, p. 29). Plaintiff did allege that he was cited for “threatening an

officer.” Id. The exhibits filed with Plaintiff’s Complaint include an incident report

from USP Canaan dated August 3, 2015 in which Plaintiff was cited for:

threatening another with bodily harm or any other offense; refusing to obey an

order of any staff member; and possession of gambling paraphernalia. (Doc. 5, p.

54). The incident report includes the following description of the event:


                                       Page 13 of 37
      On August 3, 2015 I was pat searching inmates who leaving the
      inmate dining room. I called over inmate Simmons, Roosevelt #
      05942-087 for a pat search. Before pat searching inmate Simmons I
      asked him to remove anything from his back pockets. I notice he has
      an apple and other food service items still on his person. I gave him an
      order to throw the apple and other food service items in the trash. He
      threw the apple missing the garbage can; I gave him an order to pick
      up his trash, he refused and tried to hide the condiment packets in his
      pocket. I inspected the contends that inmate Simmons removed from
      his pockets and he had 4 gambling slips. I asked what he was doing
      with them “he stated go ahead and write me up, I have something for
      you”. I asked the inmate what he meant by that he said “you will find
      out, I will get you”.

(Doc. 5, p. 54). On the incident report, it says that Plaintiff made the following

comment to the Committee: “I wanted the camera reviewed on the day it

happened, but they didn’t do it. This is stemming from the administrative remedies

I have been filing.” Id. The charges were referred to DHO. Id.

      Plaintiff alleges:

      As of February 2016, pursuant to this law-suit and memorandum of
      law, in a retaliatory conspiracy to block access to the courts- and -the
      filing of this law-suit against the Defendants. After the Defendants
      had there staff file a false incident report, claiming I threatened an
      Officer, without alleging a threat in the report. The (DHO) discipline
      hearing officer, claiming I elected not to make a statement pertinent to
      the charge, in summarium, Simmons/petitioner refused to involve a
      defense, cite the probative value of the camera footage being saved
      and reviewed, or draw any nexus to which media would exonerate me
      of the charge. When the truth is, I requested the camera footage to
      show the Warden C. Maiorana was there, on cite and “witnessed the
      incident” along with (5) other officers, also the camera footage
      “PHYSICALLY” falsified his allegations in his incident report
      showing the officer lied, and has know credibility. Defendant Warden,
      C. Maiorana knew this.



                                      Page 14 of 37
(Doc. 2, p. 30).

      H.     TRANSFER TO USP MCCREARY

      Plaintiff appears to allege that the 2015 allegedly false incident report was

filed against him so that he would be transferred to another prison, and that he was

transferred from USP Canaan to USP McCreary in retaliation for filing this

lawsuit. Plaintiff alleges:

      The Defendants; at USP-Canaan purpose of the proceedings was to
      have me transferred to USP McCreary where Warden Ormond
      became a part of this retaliatory conspiracy to block access to the
      courts, and the filing of this law-suit against the Defendants. In the
      same unconstitutional misconduct, in denying Petitioner (as a
      “indigent inmate,” and “inmate without funds” means an inmate
      without sufficient commissary balance to purchase postage stamp
      sufficient for first-class 1-ounce domestic mailing; or require an
      inmate who has, for at least two separate months, depleted his/her
      commissary account, obtained government-paid postage stamps—or
      legal copies, to complete the (BP-99) form for reimbursement, request
      for withdrawal of inmate’s personal funds for the amount of postage
      or legal copies given for legal mail or administrative remedy filings.)

(Doc. 2, p. 30).

      I.     PLAINTIFF’S ACCESS TO POSTAGE AT USP MCCREARY IN 2016

      Plaintiff was transferred from USP Canaan to USP McCreary in December

of 2015. (Doc. 2, p. 29). Plaintiff alleges that, he had a “an open-pending court

case, and deadline to file a response in a action under § 2241.” Id. He appears to be

referring to Simmons v. Ebbert, No. 3:14-CV-1422 (M.D. Pa.).

       Plaintiff alleges:



                                      Page 15 of 37
      I requested the stamps, legal postage and copies from my unit team
      for this legal procedure specifically Unit Mgr. Anderson, at the
      direction of A.W. Barron told me they need to “see” my documents,
      upon presentation, Anderson read my legal document, made sure they
      were not in the filing of the law-suit on the USP-Canaan Defendants,
      then and only then was I provided the legal materials, Anderson even
      stated, “this is not about that lawsuit, is it?” I said no it is not. I filed
      remedies on the issue of reading my legal documents.

(Doc. 2, p. 29).

      The exhibits filed with Plaintiff’s Complaint include responses to Plaintiff’s

postage stamp related request for administrative remedies. On January 13, 2016,

Plaintiff filed a request for administrative remedy alleging that his Unit Manager

refused to provide Plaintiff postage for legal mail. (Doc. 5, p. 58). In response,

Acting Warden R.S. Salinas wrote:

      A review was conducted and found after you provided documentation
      to your Unit Team indicating an open legal case in court, you were
      provided with 30 stamps on January 6, 2016, and 19 stamps on
      February 1, 2016. This allocation of stamps actually exceeds the
      recommended amount of postage to be provided to inmates in
      accordance with Program Statement 5265.14, Correspondence.

Id.

      On February 25, 2016, Plaintiff filed a second administrative remedy request

related to the availability of stamps and Unit Manager Anderson’s request that

Plaintiff provide verification of a legal issue before providing stamps. (Doc. 5, pp.

59-60). Defendant Ormand responded that:

      If you are requesting free legal and administrative remedy stamps in
      accordance with Program Statement 5265, Correspondence, your Unit


                                        Page 16 of 37
      Team will need to verify that an actual legal or administrative remedy
      issue exists prior to providing free stamps.

(Doc. 5, p. 61).

      Plaintiff alleges that:

      Defendant Warden Ormond refused to provide Petitioner with (any
      postage or copies, or BP-10s, the Regional Administrative Remedy
      Appeal forms, to file as “sensitive” under staff misconduct). Petitioner
      made a record with e-mails, and the warden Ormond took all
      Petitioner’s ability to purchase document copies of these e-mail,
      showing the Warden Ormond’s unconstitutional conduct as evidenced
      in his and his staff’s responses that they all knew what they were
      doing in blocking access to the court and the filing of this law-suit.
      Petitioner still attempting to retrieve this evidence from the inmates
      computer system that Warden Ormond controls and will not allow me
      to have this evidence against him and his staff.

      ....

      As of February 2016, Defendant J. Ray Ormond, Warden has
      conspired with Defendant’s C. Maiorana, Warden and Jared Rardin,
      A.W. (P.) The evidence of Defendant J. Ray Ormond are within the e-
      mails, records that he controls.

(Doc. 2, pp. 31-32).

II.   LEGAL STANDARD FOR DISMISSAL UNDER RULE 41(B)

      Rule 41(b) of the Federal Rules of Civil Procedure authorize a district court

to dismiss a civil action “[i]f the plaintiff fails to prosecute or to comply with these

rules or a court order.” Fed. R. Civ. P. 41(b). Decisions regarding dismissal for a

failure to prosecute rest within the sound discretion of the Court and will not be

disturbed absent an abuse of that discretion. Emerson v. Thiel Coll., 296 F.3d 184,

190 (3d Cir. 2002). However, such discretion is governed by six factors,

                                        Page 17 of 37
commonly referred to as the Poulis factors. See Poulis v. State Farm Fire and Cas.

Co., 747 F.2d 863, 868 (3d Cir. 1984).

      Under Poulis, courts are required to balance the following factors when

deciding whether to dismiss a complaint under Rule 41(b):

      (1) the extent of the party's personal responsibility; (2) the prejudice to
      the adversary caused by the failure to meet scheduling orders and
      respond to discovery; (3) a history of dilatoriness; (4) whether the
      conduct of the party or the attorney was willful or in bad faith; (5) the
      effectiveness of sanctions other than dismissal, which entails an
      analysis of alternative sanctions; and (6) the meritoriousness of the
      claim or defense. Id.

      The Poulis factors do not constitute a bright-line rule, nor is there a “magic

formula or [a] mechanical calculation to determine whether a District Court abused

its discretion in dismissing a plaintiff's case.” Briscoe v. Klaus, 538 F.3d 252, 263

(3d Cir. 2008) (quoting Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992)); see

also Lopez v. Cousins, 435 F. App’x 113, 116 (3d Cir. 2011). However, while “no

single Poulis factor is dispositive, . . . not all of the Poulis factors need be satisfied

in order to dismiss a complaint.” Briscoe, 538 F.3d at 263. Instead, district courts

must balance all six factors together, while ensuring that dismissals are supported

by an adequate foundation and “[any] doubts should be resolved in favor of

reaching a decision on the merits.” Adams v. Trs. of N.J. Brewery Emps. Pension

Tr. Fund, 29 F.3d 863, 870 (3d Cir. 1994); see also Hildebrand v. Allegheny Cty.,

2019 WL 1783540, at 7* (3d Cir. Apr. 24, 2019) (highlighting that the Third



                                        Page 18 of 37
Circuit Court of Appeals has “never upheld a court’s dismissal when it was

supported by an inadequate foundation on even one of the Poulis factors”).’

III.   ANALYSIS

       A.    THIS CASE SHOULD BE DISMISSED UNDER FED. R CIV. P. 41(B)

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes a court to

dismiss a civil action for failure to prosecute, stating that: “If the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). Decisions

regarding dismissal of actions for failure to prosecute rest in the sound discretion

of the Court, and will not be disturbed absent an abuse of that discretion. Emerson

v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002) (citations omitted). That

discretion, however, while broad is governed by certain factors, commonly referred

to as Poulis factors. As the United States Court of Appeals for the Third Circuit

has noted:

       To determine whether the District Court abused its discretion [in
       dismissing a case for failure to prosecute], we evaluate its balancing
       of the following factors: (1) the extent of the party's personal
       responsibility; (2) the prejudice to the adversary caused by the failure
       to meet scheduling orders and respond to discovery; (3) a history of
       dilatoriness; (4) whether the conduct of the party or the attorney was
       willful or in bad faith; (5) the effectiveness of sanctions other than
       dismissal, which entails an analysis of alternative sanctions; and (6)
       the meritoriousness of the claim or defense. Poulis v. State Farm Fire
       and Cas. Co., 747 F.2d 863, 868 (3d Cir.1984).

Emerson, 296 F.3d at 190.


                                        Page 19 of 37
      In exercising this discretion “there is no ‘magic formula’ that we apply to

determine whether a District Court has abused its discretion in dismissing for

failure to prosecute.” Lopez v. Cousins, 435 F. App’x 113, 116 (3d Cir. 2011)

(quoting Briscoe v. Klaus, 538 F.3d 252 (3d Cir. 2008)). Therefore, “[i]n balancing

the Poulis factors, [courts] do not [employ] a . . . ‘mechanical calculation’ to

determine whether a District Court abused its discretion in dismissing a plaintiff’s

case..” Briscoe, 538 F.3d at 263 (quoting Mindek v. Rigatti, 964 F.2d 1369, 1373

(3d Cir.1992)). Consistent with this view, it is well-settled that “no single Poulis

factor is dispositive,” and that “not all of the Poulis factors need be satisfied in

order to dismiss a complaint.” Briscoe, 538 F.3d at 263 (internal citations and

quotations omitted). Moreover, recognizing the broad discretion conferred upon

the district court in making judgments weighing these six factors, the court of

appeals has frequently sustained such dismissal orders where there has been a

pattern of dilatory conduct by a pro se litigant who is not amenable to any lesser

sanction. See, e.g., Emerson, 296 F.3d 184; Tillio v. Mendelsohn, 256 F. App’x 509

(3d Cir. 2007); Reshard v. Lankenau Hospital, 256 F. App’x 506 (3d Cir. 2007);

Azubuko v. Bell National Organization, 243 F. App’x 728 (3d Cir. 2007).

      In this case, a dispassionate assessment of the Poulis factors weighs heavily

in favor of the sanction of dismissal.




                                         Page 20 of 37
       The first Poulis factor, the extent of Plaintiff’s personal responsibility,

weighs in favor of dismissal. Plaintiff is required to file a brief in opposition. L.R.

7.6. Plaintiff was advised of this requirement when he was provided with a copy of

the Court’s Standing Practice Order in Pro Se Plaintiff cases (“Standing Order 94-

2) (Doc. 8), and in Orders issued on December 7, 2018 (Doc. 26) and December

17, 2018 (Doc. 26). Because Plaintiff was aware of this obligation, the failure to

file a brief in opposition cannot be attributed to anyone but Plaintiff. Thus, he is

personally responsible for failing to meet this obligation.

      The second Poulis factor, the prejudice to Defendants caused by Plaintiff’s

failure to respond to Defendants’ Motion, also weighs in favor of dismissal.

Examples of prejudice are “the irretrievable loss of evidence, the inevitable

dimming of witnesses’ memories, or the excessive and possibly irremediable

burdens or costs imposed on the opposing party.” Scarborough v. Eubanks, 747

F.2d 871, 876 (3d Cir. 1984). Prejudice for purposes of the Poulis analysis,

however, does not mean irremediable harm. Ware, 322 F.3d at 222. “[T]he burden

imposed by impeding a party’s ability to prepare effectively a full and complete

trial strategy is sufficiently prejudicial.” Id. Therefore, Plaintiff’s failure to litigate

this case by complying with court rules requiring him to file a brief in opposition,

and multiple court orders directing him to do so, frustrates and delays the




                                         Page 21 of 37
resolution of this action. This failure to litigate results in prejudice to Defendants,

who seek to timely resolve this action.

      The third Poulis factor, history of dilatoriness, is neutral in this case. While

“conduct that occurs one or two times is insufficient to demonstrate a ‘history of

dilatoriness,’” Briscoe, 538 F.3d at 261, “[e]xtensive or repeated delay or

delinquency constitutes a history of dilatoriness, such as consistent non-response to

interrogatories, or consistent tardiness in complying with court orders.” Adams v.

Trs. of N.J. Brewery Emp. Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). A

“party’s problematic acts must be evaluated in light of [her] behavior over the life

of the case.” Id. at 875. Responding to Defendants’ Motion to Dismiss was

Plaintiff’s first significant deadline in this case. Thus, the Court cannot say that

Plaintiff has repeatedly failed to respond or has submitted tardy responses in this

case. Because Plaintiff’s diligence in responding to deadlines and court orders is

untested in this case, his failure to respond to Defendants’ Motion to dismiss does

not weigh in favor, or against, the sanction of dismissal.

      The fourth Poulis factor, whether Plaintiff’s failure to respond to

Defendants’ Motion was willful or in bad faith, weighs in favor of dismissal.

“Willfulness involves intentional or self-serving behavior.” Adams, 29 F.3d at 875.

Here, Plaintiff was repeatedly advised of his obligation to file a brief in opposition

to Defendants’ Motion to Dismiss but did not do so. Therefore, his failure to


                                       Page 22 of 37
comply with the Court’s Orders leads to an inference that he has willfully

abandoned this case.

      The fifth Poulis factor, the effectiveness of other sanctions, weighs in favor

of dismissal. Dismissal is a sanction of last resort, and it is incumbent upon a court

to explore the effectiveness of lesser sanctions before ordering dismissal. Poulis,

747 F.2d at 868. Plaintiff is proceeding pro se and in forma pauperis, and there is

no evidence to support a reasonable inference that he would be able to pay

monetary sanctions. Moreover, Plaintiff’s failure to comply with the Court’s orders

directing him to file a brief in opposition leads to an inference that further orders

would not be effective. Therefore, no other sanction would be effective.

      The sixth Poulis factor, the meritoriousness of Plaintiff’s claims, also weighs

in favor of dismissal. In this inquiry, a claim will be deemed meritorious when the

allegations of the complaint, if established at trial, would support recovery. Poulis,

747 F.2d at 870. A review of Plaintiff’s Complaint (Doc. 1), in conjunction with

the Memorandum (Doc. 2) and Exhibits (Doc. 5), reveal that Plaintiff’s claims fail

on their merits. The flaws inherent in these claims are discussed separately below.

      B.     PLAINTIFF FAILS   TO   STATE A CLAIM UPON WHICH RELIEF CAN            BE
             GRANTED

      At the outset, it is not clear from Plaintiff’s extremely confused factual

narrative what exactly legal claims he is attempting to assert. Although Plaintiff’s

Memorandum is sprinkled with references to various constitutional amendments


                                       Page 23 of 37
that he alleges were violated, it is difficult to determine what conduct is the basis

for what claim.

      Rule 8 of the Federal Rules of Civil Procedure explains that, a Complaint

must contain, “a short and plain statement showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8. Dismissal under Rule 8 is when a complaint leaves “the

defendants having to guess what of the many things discussed constituted [a cause

of action];” Binsack v. Lackawanna County Prison, 438 F. App’x 158 (3d Cir.

2011), or when the complaint is so “rambling and unclear” as to defy response.

Tillio v. Spiess, 441 F. App’x 109 (3d Cir. 2011). Similarly, dismissal is

appropriate in “‘those cases in which the complaint is so confused, ambiguous,

vague, or otherwise unintelligible that its true substance, if any, is well disguised.’”

Tillio v. Spiess, 441 F. App'x 109, 110 (3d Cir. 2011) (quoting Simmons v.

Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)); Tillio v. Northland Grp. Inc., 456 F.

App’x 78, 79 (3d Cir. 2012). Thus, Plaintiff’s claim should be dismissed under

Rule 8 of the Federal Rules of Civil procedure.

      However, a pro se Complaint, like this one, must be held to “less stringent

standards than formal pleadings drafted by lawyers” and can only be dismissed for

failure to state a claim if it appears beyond doubt that Plaintiff can prove no set of

facts in support of his claim which would entitle him to relief. Haines v. Kerner,

404 U.S. 519, 520-21 (1972). Construing Plaintiff’s Complaint, Memorandum, and


                                        Page 24 of 37
Exhibits very liberally, Defendants argue that Plaintiff seems to assert the

following Bivens claims:

      (1) First Amendment based on the alleged denial of access to courts and
      retaliation; (2) Fourth or Fifth Amendment lack of due process concerning
      access to courts, taking his monthly earnings to repay a debt encumbrance, a
      falsified disciplinary incident report and his SHU placement; and (3) the
      Eighth Amendment for unlawful conditions of confinement following his
      placement in IFRP refuse status and, for subjecting him to confinement in
      the SHU.

(Doc. 27, p. 16).

      In their Motion to Dismiss, Defendants argue that Plaintiff’s Complaint

should be dismissed for three reasons: (1) the Court lacks personal jurisdiction

over Defendant Ormond; (2) Bivens should not be expanded to the “new context”

claims alleged by Plaintiff; and (3) Plaintiff failed to allege sufficient personal

involvement to state a plausible Bivens claim. For the reasons explained below, I

am persuaded by Defendants’ second argument, that Bivens has not been, and

should not be, extended for the claims alleged by Plaintiff. Therefore, I need not

address Defendants’ first and third arguments.

      Although Congress established a damages remedy under 42 U.S.C. § 1983

against state officials for violations of the federal constitution, it did not create an

analogous statute for damages against federal officials. In Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, however, the Supreme Court

“recognized for the first time an implied private action for damages against federal



                                        Page 25 of 37
officers alleged to have violated a citizen’s constitutional rights.” Corr. Servs.

Corp. v. Malesko, 534 U.S. 61, 66 (2001). “[A]ctions brought directly under the

Constitution against federal officials have become known as ‘Bivens actions.’”

Vanderklok v. United States, 868 F.3d 189, 198 (3d Cir. 2017).

      In Bivens, agents acting under claim of federal authority entered a man’s

apartment without a warrant, arrested and handcuffed him, and searched the

residence for drugs. Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388, 389 (1971). Thereafter, the man was taken to a

courthouse, interrogated, booked, and subjected to a visual strip search. Id. The

man sued the agents for damages, alleging that the warrantless search and the

arrest violated his rights under the Fourth Amendment to the United States

Constitution. Id. The District Court dismissed the man’s lawsuit because the man

failed to state facts making out a cause of action. Id. at 390. The Court of Appeals

affirmed. Id. The Supreme Court reversed. In doing so, the Court held that there is

an implied private cause of action for damages for a federal officer’s violation of a

person’s Fourth Amendment rights and explained that while Congress had not

created a private cause of action against federal officials for damages, the Supreme

Court has the power to “adjust . . . remedies so as to grant the necessary relief” to

protect a constitutional right.” Id. at 392.




                                         Page 26 of 37
      Since Bivens was decided in 1971, the Supreme Court “has repeatedly

refused to extend Bivens actions beyond the specific clauses of the specific

amendments [of the Constitution] for which a cause of action has already been

implied, or even to other classes of defendants facing liability under those same

clauses.” Vanderklok, 868 F.3d at 200. As noted recently by another Court, the

Supreme Court has recognized an implied private action against federal officials in

only three cases:

      (1) Bivens itself—“a claim against FBI agents for handcuffing a man
      in his own home without a warrant” under the Fourth Amendment; (2)
      “a claim against a Congressman for firing his female secretary” under
      the Fifth Amendment; and, (3) “a claim against prison officials for
      failure to treat an inmate’s asthma” under the Eighth Amendment.

Karkalas v. Marks, No. 19-1948, 2019 WL 3492232 at *7 (E.D. Pa. July 31, 2019)

(internal footnotes omitted). Because expanding Bivens is “a ‘disfavored’ judicial

activity,” See Ziglar v. Abbasi, 137 S.Ct. 1843, 1857 (2017), a “rigorous injury . . .

must be undertaken before implying a Bivens cause of action in a new context or

against a new category of defendants,” Vanderklok, 868 F.3d at 200.

      The first step of this inquiry is to determine whether the claims at issue

present a new context. A Bivens claim presents a new context if “the case is

different in a meaningful way from previous Bivens cases decided by” the Supreme

Court. Ziglar, 137 S. Ct. at 1859. Examples of “meaningful differences” include

but are not limited to:



                                       Page 27 of 37
      The rank of the officers involved; the constitutional right at issue; the
      generality of specificity of the official action; the extent of judicial
      guidance as to how an officer should respond to the problem or
      emergency confronted; the statutory or other legal mandate under
      which the officer was operating; the risk of disruptive intrusion by the
      Judiciary into the functioning of other branches; or the presence of
      potential special factors that previous Bivens cases did not consider.

Ziglar, 137 S. Ct. at 1848. Furthermore, as discussed above, Courts have declined

to extend Bivens beyond the specific clauses of already recognized claims or to

new classes of defendants. Therefore, a material difference exists when a claim is

asserted under a different clause of a constitutional amendment that has been found

to give rise to a Bivens claim, or where the claim involves a new class of

defendants.

      Once the Court has identified that the claim presents a new context, it must

decide whether to imply a new Bivens remedy to that claim. In doing so, the Court

should consider: (1) whether there is any “alternative, existing process capable of

protecting the constitutional interests at stake,” Vanderlock, 868 F.3d at 200; and

(2) whether there are “special factors counseling hesitation in the absence of

affirmative action by Congress,” Ziglar, 137 S. Ct. at 1857.

      In conducting the special factors inquiry, the court “must concentrate on

whether the Judiciary is well suited, absent congressional action or instruction, to

consider and weigh the costs and benefits of allowing a damages action to proceed.

Id. at 1857. As discussed in Ziglar:



                                       Page 28 of 37
        [I]f there are sound reasons to think Congress might doubt the
        efficacy or necessity of a damage remedy as part of the system of
        enforcing the law and correcting a wrong, the courts must refrain from
        creating the remedy in order to respect the role of Congress in
        determining the nature and extent of federal-court jurisdiction under
        Article III.

Id. at 1858. Thus, Courts should assess the impact on governmental operations

systemwide, including the “burdens on Government employees who are sued

personally, as well as the projected costs and consequences to the Government

itself . . . .” Id.

                1.    Whether Plaintiff’s First, Fourth, Fifth, and Eighth Amendment
                      Claims Present a New Context that has not Been Recognized by
                      the Supreme Court in Previous Bivens Cases

        Plaintiff is asserting First Amendment claims of retaliation and denial of

access to courts due to Defendants’ failure to provide an unlimited amount of free

postage stamps. Although courts have decided cases based on the assumption that

Bivens extended to First Amendment claims, the Supreme Court has never held

that Bivens extends to First Amendment claims. Randolph v. FCI Allenwood, 2018

WL 2276246 at *9 (Apr. 24, 2018) report and recommendation adopted by 2018

WL 2263733 (May 17, 018). Because Plaintiff’s First Amendment claims involve

different constitutional rights than have been recognized in previous Bivens cases,

they are meaningfully different and present a “new context.”

        To the extent Plaintiff is asserting a Fourth Amendment claim, the Supreme

Court recognized an implied private action against federal officials under the


                                        Page 29 of 37
Fourth Amendment in Bivens. That claim, however, involved a warrantless arrest

and warrantless search of a residence. Here, Plaintiff appears to allege that

Defendants seized money from his bank account without a warrant. Without

considering whether Plaintiff’s allegations actually state a cognizable Fourth

Amendment claim, because Bivens involves the seizure of a person and physical

property from a home, and Plaintiff’s claim involves whether the Defendants

properly placed encumbrances on his inmate account to cover debts owed to the

government, I find that Plaintiff’s claim is materially different from the Bivens

claim recognized by the Supreme Court in Bivens. Therefore, Plaintiff’s Fourth

Amendment claim presents a “new context.”

      To the extent Plaintiff is asserting a Fifth Amendment due process claim, the

Supreme Court recognized an implied private action against federal officials under

the Fifth Amendment for a due process claim in Davis v. Passman, 442 U.S. 228

(1979). Davis, however, involved a claim against a Congressman for firing his

female secretary. Id. Thus, in Davis, the Fifth Amendment due process claim arises

in the employment context, and in this case the Fifth Amendment due process

claim arises in the prison context. The substance of this claim is materially

different from the claim asserted in Davis. Furthermore, Plaintiff’s claim involves

a new class of defendants—custodians, as opposed to employers. Plaintiff’s Fifth

Amendment due process claim is materially different than the Fifth Amendment


                                     Page 30 of 37
due process claim recognized by the Supreme Court in Davis, therefore it presents

a “new context.”

      To the extent Plaintiff is asserting an Eighth Amendment claim, the Supreme

Court recognized an implied private action against federal officials under the

Eighth Amendment in Carlson v. Green, 446 U.S. 14 (1980). Carlson, however,

involved a claim that prison officials failed to provide an inmate with proper

medical care. Id. Plaintiff’s Eighth Amendment claim involves the conditions of

his confinement (i.e., being classified as FRP refuse, and being placed in the SHU).

In Ziglar, the Supreme Court found that the Eighth Amendment claims of

noncitizens for unlawful detention and unconstitutional conditions of confinement

did not resemble the Eighth Amendment medical care claim in Carlson. Ziglar at

1864. Similarly, Plaintiff’s claims in this case, arising from the conditions of his

confinement, are meaningfully different from the Eighth Amendment denial of

adequate medical care claim recognized by the Supreme Court in Carlson.

             2.    Whether the Court Should Find an Implied Cause of Action
                   under Bivens for Plaintiff’s First, Fourth, Fifth, and Eighth
                   Amendment Claims

      Next, I turn to the assessment of: (1) whether there is an alternative remedial

structure present; and (2) whether there are special factors counseling hesitation in

the absence of affirmative action by Congress.




                                      Page 31 of 37
      With respect to the first factor, whether an alternative remedial structure

exists, Defendants argue:

      [I]n the context of prisoner litigation, courts have concluded that
      alternative processes exist, including civil rights claims for injunctive
      relief, the BOP’s administrative remedy procedures for injunctive
      relief, FTCA claims for injuries, hearings before a Unit Discipline
      Committee pursuant to 28 C.F.R. § 541.7 for disciplinary incident
      reports, habeas corpus actions for disciplinary decisions that extend an
      inmate’s confinement, constitutional violations asserted under
      previously recognized Bivens claim, as well as claims under the
      Administrative Procedures Act, 5 U.S.C. § 702.

      “Both the Tenth Circuit and the Supreme Court have recognized that
      suits for injunctive relief and grievances filed through the BOP’s
      Administrative Remedy Program constitute an alternative means of
      preventing unconstitutional conduct.” Lovett v. Ruda, et al., Civil
      Action No. 17-cv-02010, 2018 WL 4659111, at *8 (D. Col. Sept. 28,
      2018) (citing Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 (2001);
      K.B. v. Perez, 664 Fed. App’x 756, 759 (10th Cir. 2016)). A plaintiff’s
      inability to recover damages does not render either mechanism
      inadequate. See Wilkie, 551 U.S. at 550. “[A]ny alternative, existing
      process for protecting the interest amounts to a convincing reason for
      the Judicial Branch to refrain from providing a new and freestanding
      remedy in damages.” Id. “The Bivens analysis appears to focus on the
      adequacy of remedies in the abstract rather than a particular plaintiff’s
      track record in pursuing relief.” Lovett, 2018 WL 4659111, at *9
      (quoting Wilkie, 551 U.S. at 552-53).

(Doc. 27, pp. 24-25) (internal footnote omitted). Due to his failure to respond to

Defendants’ motion, Plaintiff has made no attempt to show that there is no

alternative remedial structure available for him to pursue one or more of the claims

he has attempted to assert under Bivens.




                                      Page 32 of 37
      Defendants are correct that “if there is an alternative remedial structure

present in a certain case, that alone may limit the power of the Judiciary to infer a

new Bivens cause of action.” Ziglar, 137 S. Ct. at 1858. Furthermore, Courts have

found that, in the prison context, depending on the nature of the claim at issue an

alternative remedial structure available to federal prisoners through the BOP’s

administrative remedy process (which allows federal prisoners to seek review of

any aspect of their confinement), filing a writ of habeas corpus, or seeking some

other avenue of injunctive relief in the Courts. See e.g. Ashford v. Travesio, No.

17-CV-0164, 2018 U.S. Dist. LEXIS 18500 at *12 (D. Ariz. Feb. 2, 2018). I agree

with Defendants’ position that the presence of alternative remedial structures

weighs against finding a new implied cause of action for Plaintiff’s claims under

Bivens.

      Next, Defendants argue that special factors also weigh against finding new

implied causes of action for Plaintiff’s Bivens claims. They argue:

      Even if this Court were to determine that alternate remedies are
      unavailable to Simmons, those courts which have decided that inmate
      claims for access to court, due process and conditions of confinement
      represent new Bivens contexts, have also concluded that special
      factors counsel against extending Bivens in those contexts.

      This is so because “legislative action suggesting that Congress does
      not want a damages remedy is itself a factor counseling hesitation.”
      Ziglar, 137 S. Ct. at 1865. The Prison Litigation Reform Act “itself
      does not provide for a standalone damages remedy against federal
      jailers.” Id. Indeed, in passing the PLRA, Congress “placed a series of
      controls on prisoner suits . . . designed to prevent sportive filings in

                                      Page 33 of 37
      federal court.” Skinner v. Switzer, 562 U.S. 521, 535-36 (2011). The
      PLRA had the intent of “reduc[ing] the quantity of inmate suits.”
      Jones v. Bock, 549 U.S. 199, 223 (2007).

      Ziglar also instructs that the “decision to recognize a damages remedy
      requires an assessment of its impact on governmental operations
      systemwide” and the “projected cost and consequences to the
      Government itself.” Id. at 1858. Amongst the factors which courts
      have determined to counsel hesitation were implications on prison
      policies, the demand placed on prison employees facing claims and
      the litigation costs of defending them, the substantial deference owed
      to prison administrator’ professional judgments, whether the
      prisoner’s claim was of such gravity to require judicial intervention,
      and the increased expense incurred by the Government in litigating
      inmate claims based on retaliatory acts.

(Doc. 27, pp. 18-19) (internal footnote omitted).

      I agree, Courts have found that special factors, including, but not limited to

the fact that Congress has been active in the area of prisoner’s rights but has not

created a damages remedy, as well as the significant cost, time and energy

associated with defending a Bivens action brought by an inmate are special factors

that weigh against finding new implied causes of action under Bivens for the

claims alleged by Plaintiff. Other courts have also found in similar cases that these

special factors weigh against extending Bivens to claims like the First, Fifth, and

Eighth Amendment claims alleged here. See e.g. Ziglar v. Abbasi, 137 S. Ct. 1843

(declining to extend Bivens to illegal immigrant’s claims that the Warden’s

violated the Fourth and Fifth Amendments by subjecting the immigrant’s to harsh

prison conditions and punitive strip searches); Gonzalez v. Brendt, No. 4:16-CV-



                                      Page 34 of 37
4038, 2018 WL 1524752 (D. S.D. Mar. 28, 2018) (finding that the costs, time and

energy associated with defending a Bivens action brought by an inmate were

special factors that weighed against implying a new Bivens cause of action to an

inmate’s First Amendment retaliation claim); Ashford v. Travesio, 2018 U.S. Dist.

LEXIS 18500 (D. Ariz. Feb 2, 2018) (refusing to extend Bivens to a prisoner’s

First Amendment claim that he was denied access to courts based on special

factors and the existence of alternative remedies).

      C.     PLAINTIFF’S FOURTEENTH         AMENDMENT    AND     ADMINISTRATIVE
             PROCEDURE ACT CLAIMS

      As alluded to above, Plaintiff also references the Fourteenth Amendment

and the APA in his Complaint. In a footnote, Defendants argue:

      Defendants also ask the Court to dismiss Simmons claims under the
      Fourteenth Amendment and APA because the Fourteenth Amendment
      applies exclusively to state actions and not to actions against the
      federal government. See Corrigan v. Buckley, 271 U.S. 323, 330
      (1926). Additionally, Simmons’ only stated request for relief is
      “$200,000.00 in compensation for Defendants actions.” (Doc. 1,
      Compl. at 3) Such requests for money damages fall outside the APA’s
      waiver of sovereign immunity. 5 U.S.C. § 702; Bowen v.
      Massachusetts, 487 U.S. 879, 893-94 (1988) (distinguishing APA
      claims from an action at law for damages).

(Doc. 27, n. 3).

      Defendants are correct that the Fourteenth Amendment does not apply to

federal actors—like the Defendants in this case. Martucci v. Borough, No. CV

3:17-1671, 2018 WL 1755728, at *2 n.3 (M.D. Pa. Apr. 10, 2018) (noting that “the



                                       Page 35 of 37
Fourteenth Amendment does not apply to plaintiff’s claims against Ashmawy since

plaintiff alleges that he is a federal officer”). Similarly, the only relief sought by

Plaintiff in this case is monetary damages. A claim for money damages is not

within the sovereign immunity waiver of the Administrative Procedure Act. Forbes

v. Reno, 893 F.Supp. 476 (W.D. Pa. 1995). Therefore, to the extent Plaintiff is

attempting to assert a Fourteenth Amendment claim against federal actors and a

claim for money damages under the Administrative Procedure Act, these claims

should be dismissed.

IV.   RECOMMENDATION

      For the reasons articulated herein, IT IS RECOMMENDED that:

      (1) Plaintiff’s Complaint be DISMISSED pursuant to Rule 41(b) of the
          Federal Rules of Civil Procedure, WITHOUT FURTHER LEAVE TO
          AMEND; or in the alternative,

      (2) Defendants’ Motion to Dismiss (Doc. 20) be GRANTED.
      (3) The Clerk of Court should CLOSE this case.

Date: August 23, 2019                         BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                       Page 36 of 37
                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA
ROOSEVELT SIMMONS,                      )     CIVIL ACTION NO. 3:16-cv-1083
             Plaintiff                  )
                                        )     (MUNLEY, D.J.)
     v.                                 )
                                        )     (ARBUCKLE, M.J.)
WARDEN C. MAIORANA, et al.,             )
             Defendants                 )
                        NOTICE OF LOCAL RULE 72.3
     NOTICE IS HEREBY GIVEN that any party may obtain a review of the
Report and Recommendation pursuant to Local Rule 72.3, which provides:
  Any party may object to a magistrate judge’s proposed findings,
  recommendations or report addressing a motion or matter described in 28
  U.S.C. § 636 (b)(1)(B) or making a recommendation for the disposition of a
  prisoner case or a habeas corpus petition within fourteen (14) days after
  being served with a copy thereof. Such party shall file with the clerk of
  court, and serve on the magistrate judge and all parties, written objections
  which shall specifically identify the portions of the proposed findings,
  recommendations or report to which objection is made and the basis for such
  objections. The briefing requirements set forth in Local Rule 72.2 shall
  apply. A judge shall make a de novo determination of those portions of the
  report or specified proposed findings or recommendations to which
  objection is made and may accept, reject, or modify, in whole or in part, the
  findings or recommendations made by the magistrate judge. The judge,
  however, need conduct a new hearing only in his or her discretion or where
  required by law, and may consider the record developed before the
  magistrate judge, making his or her own determination on the basis of that
  record. The judge may also receive further evidence, recall witnesses, or
  recommit the matter to the magistrate judge with instructions.

Date: August 23, 2019                       BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                    Page 37 of 37
